Citation Nr: 1712663	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned Veterans Law Judge (VLJ) is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced" age is defined as 75 or more years of age).  
Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his low back disability, diagnosed to include arthritis, has existed continuously since separation from service.


CONCLUSION OF LAW

The requirements for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


R



EASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veteran's Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  In this decision, the Board is granting service connection for a low back disability.  This award thus represents a complete grant of the benefits sought on appeal as concerning that claim.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties as concerning that claim is not necessary.  38 C.F.R. § 20.1102 (2016). 

II.  Service Connection

The Veteran seeks entitlement to service connection for a low back disability.  For the following reasons and bases, the Board finds the criteria for service connection for a low back disability have been met.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  The Federal Circuit has held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R.   §§ 3.307, 3.309.  In the present appeal, the Veteran's low back disability has been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's October 1950 entrance exam service treatment record (STR) notes no abnormal clinical findings regarding his spine or back.  An April 1952 STR reflects that x-ray testing revealed pre-spondylolisthesis at L5-S1.  Upon separation in October 1952, the Veteran was noted to have abnormal clinical findings of his spine, and a diagnosis of spondylolisthesis, L5-S1.

At the Veteran's June 2015 VA examination, the Veteran reported an in-service fall in 1951, after which he developed lower back pain.  He further stated that he has had constant back pain since the in-service incident in 1951, with occasional pain radiating down the anterior aspect of his right leg and into the great toe.  

The Veteran is competent to report that he experienced low back pain during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  Additionally, the record reflects that the Veteran is a medical doctor, having had a residency in orthopedic surgery.

The June 2015 VA examiner opined that the Veteran's back condition is less likely than not secondary to in-service events.  The examiner rationalized that there was no current disease listed on the separation exam in 1952, and the Veteran's post-service medical records do not include lumbar x-rays for comparison, a lower back condition or diagnosis, or lower back complaints.  In an August 2015 addendum opinion, the examiner reiterated his June 2015 opinion, again relying on the absence of medical evidence to support his opinion that the Veteran's low back disability is less likely as not related to his service. 

A December 2015 private medical record reflects that the Veteran has severe degenerative changes (arthritis) throughout his lumbar spine and grade I spondylolisthesis at L5-S1 with associated severe degenerative disc disease at that level.  

The VA examiner failed to adequately address the Veteran's competent, credible, and thus probative account of continuous low back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, the examiner's report that there was not a listed current disease or diagnosis on separation is contradicted by the record, which clearly lists the Veteran's spine as being abnormal and listing a diagnosis of spondylolisthesis.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As discussed above, while the VA examiner provided a negative etiological opinion, it appears that the opinion was made without consideration of the Veteran's full medical history or his lay statements as to continuous low back pain.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1337-39.  In this case, in light of the insufficiencies discussed above, the Board declines to accept the June 2015 and August 2015 VA examination reports and opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  

The Board finds that the Veteran's lay statements concerning the onset and continuity of his symptomatology, coupled with the medical records reflecting in-service musculoskeletal changes and a current low back disability to include arthritis, places the evidence at least in a state of relative equipoise.  Therefore, resolving all doubt in favor of the Veteran, there is probative evidence of a current low back disability, diagnosed to include arthritis by studies, as noted by the December 2015 private radiology report, and probative evidence of in-service low back pain.  The Board thus finds that service connection for a low back disability, diagnosed to include arthritis, is warranted.


ORDER

Entitlement to service connection for a low back disability is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


